1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10
11   AARON BAPTISTE, et al.,                       )     Case No.: 1:18-cv-00016 AWI JLT
                                                   )
12                 Plaintiff,                      )     ORDER AFTER NOTICE OF SETTLEMENT
13          v.                                     )     (Doc. 43)
                                                   )
14   KS INDUSTRIES, LP,                            )
                                                   )
15                 Defendant.                      )
16                                                 )

17          The parties report they had come to terms of settlement. (Doc. 43) They indicate they will

18   seek dismissal of the action soon. Id. Thus, the Court ORDERS:

19          1.     The stipulation to dismiss the action SHALL be filed no later than March 22, 2019;

20          2.     All pending dates, conferences and hearings are VACATED.

21   The parties are advised that failure to comply with this order may result in the Court imposing

22   sanctions, including the dismissal of the action.

23
24   IT IS SO ORDERED.

25      Dated:    February 15, 2019                          /s/ Jennifer L. Thurston
26                                                     UNITED STATES MAGISTRATE JUDGE

27
28
